 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDAAL, Inc., d/b/a River Oaks Nursing HomeandUnitedFood and CommercialWorkers Union,Local 096.Case 14-CA-15123FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT11April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed 29 June 19811 by UnitedFood and Commercial Workers Union, Local 896,theCharging Party or the Union, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 14, issued a com-plaint 14 August 1981 against the Company, theRespondent, AAL, Inc., d/b/a River Oaks NursingHome, the complaint alleging that the Respondentviolated Section 8(a)(1) of the Act by dischargingemployees Deborah Patterson and Glena Scott forengaging in a protected concerted work stoppage.The answer and amended answer filed by theRespondent deny the allegations in the complaintand the commission of any unfair labor practices.On 19 November 1981 the Charging Party, theGeneral Counsel, and the Respondent entered intoa stipulation of facts in which they agreed that cer-tain documents shall constitute the entire recordherein2 and that no oral testimony is necessary ordesired by any of the parties. The parties expresslywaived all intermediate proceedings before a judgeand petitioned that this case be transferred to theBoard for the purpose of making findings of factand conclusions of law and issuing an appropriateorder.By order dated 22 April 1982, the Board ap-proved the stipulation, transferred the proceedingto itself, and set a date for the filing of briefs.Thereafter, the General Counsel and the Respond-ent filed briefs, which have been considered by theBoard.3The Board has considered the entire stipulatedrecord and the briefs submitted by the parties, andmakes the following'All dates herein are in 1981 unless otherwise indicated2The stipulated record consists of the charge, complaint,answer,amended answer, the Union's preelection contract proposal questionnaire,a letter and proposed contract from Union President Russow to the Re-spondent dated 4 June 1981, letters of termination from the Respondentto employees Scott and Patterson, both dated 23 June 1981, the stipula-tion,and the motion to transfer proceedings to the Board3The General Counsel has moved to stoke the Respondent's brief be-cause it sets forth "facts" not included in the parties' stipulation, and theRespondent has filed an opposition thereto As we have relied solely onstipulated facts, we hereby deny the General Counsel's motionThe Respondent has requested oral argument This request is herebydenied as the record and briefs adequately present the issues and positionsof the partiesThe Respondent, a Missouri corporation, oper-ates a nursing home at Steele, Missouri, which pro-vides medical and nursing care services to elderlypatients.During the 12 months preceding themaking of the stipulation, a representative period,the Respondent received gross revenues in excessof $100,000, and purchased goods and services inexcess of $5000 from points located outside theState of Missouri.The parties stipulated, and we find, that RiverOaks Nursing Homeisanemployer engaged incommerce and in a business affecting commercewithin the meaning of Section 2(6) and (7) of theAct, and that it is a health care institution withinthe meaning of Section 2(14) of the Act. We fur-ther find that it will effectuate the purposes of theAct to assert jurisdiction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDThe parties stipulated, and we find, that UnitedFood and Commercial Workers Union, Local 896isa labor organizationwithin themeaning of Sec-tion 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The IssueThe question presented is whether the conductof Scott and Patterson in walking off their jobs inmidshiftwas unprotected, and their dischargestherefore lawful, because their action was under-taken independently and in derogation of the exclu-sive bargaining representative.B. The Stipulated FactsThe Union was certified on 28 May 1981 to rep-resent two separate units of the Respondent's em-ployees: (1) service and maintenance employees, in-cluding nurses aides; and (2) technical employees,including licensed practical nurses. Prior to theelection the Union distributed questionnaires to allunitmembers requesting them to select bargainingobjectives they wished the Union to pursue in theevent of an election victory. Question 25 askedwhether the Union should attempt "to establish apatient/employee ratio (adequate staffing) and spe-cific standards of patient care?" The Union's writ-ten bargaining proposal of 4 June, which wasformed by the questionnaire responses and a meet-ing of unit employees on 20 May, reflected its posi-tion on staffing in article 19(M) of the proposedLRN contract which stated:275 NLRB No. 12 RIVER OAKS NURSING HOMEThe employer and the Union agree to meet ona regular basis in an effort to insure adequatestaffing and that RN's and LPN's shall notcount toward staffing.4River Oaks Nursing Home houses 90 elderly pa-tients.Itsnormal employee complement on thesecond shift (3 to 11 p.m.) consists of six nursesaides and two licensed practical nurses. A regis-tered nurse is on duty until 5 p.m. In cases of em-ployee absences the Respondent's practice is to callin available substitutes as it deems necessary forproper patient care.At the start of the second shift on 19 June LPNScott realized that only four of the six schedulednurses aides were present, and went to registerednurse Cheryl Bunn's office and asked why theywere short of help. Bunn replied that all of thepart-time employees had been used up and Scottwould have to do the best she could. Patterson re-turned later with Scott and asked Bunn if she couldobtain any more help. Bunn answered that she hadtried to call Stan Gunnels, one of the absent aides.Scott then informed Bunn that they would not getthe patients out of bed for dinner, and returned tothe nursing station toissuethat instruction to theaides.Bunn, however, countermanded Scott's in-struction.Patterson and Scott then tried to per-suade Bunn to push back the dinner hour. Bunnand Administrator Tom Butler refused the requestand determined that, by postponing nonessentialtasks, the patients could easily be fed on schedulewith the personnel available.Patterson and Scott conferred briefly, then wentto Bunn's office about 3:50 p.m. and put their keysto the medicine room on Bunn's desk. Pattersonsaid,"We will back when this place is properlystaffed."Bunn asked Patterson, "Are you quit-ting?" Patterson repeated the same statement andshe and Scott then walked out of the nursinghome.5Following thewalkout Patterson telephonedLocal 896 President Russow about 4:30 p.m. andadvised him of the work stoppage. Russow asked4The Union did not advance any further position on staffing until itcommenced bargaining negotiations with the Respondent after the walk-out incident hereinAt the first bargaining meeting on 2 July the Uniondiscussed establishment of a prescribed employee-patient ratio (excludingLPNs); however, on 6 August the parties agreed that treatments might betransferred from the 7 to 3 shift to the 3 to 11 shift and the Union aban-doned its proposals on staffing5Patterson and Scott left only minutes before they were to administermedications and treatments to the patients Such medications and treat-ments are required to be administered by licensed personnel only and inaccordance with the times specified by each patient's physician Themedications were dispensed 1 hour and 15 minutes late that shift by anLPN and RN who were calledin to assistAnother RN came to workfrom 4 to 8 p in, and Bunn also remained for 3 hours beyond her sched-uled 5 p in quitting time Aside from the foregoing, the patients werecared for by unlicensed nurses aides dung the remainder of that shift85why Patterson had not consulted him before walk-ing out, telling her that it was against Local 896policy to walk out before discussing a dispute.Russow said that he might be able to do somethingatRiver Oaks because he knew the complicationscaused in such institutions by walkouts. He toldPatterson that he would arrange for them to meetwith the Respondent and try to obtain their returnto work, and also discuss the staffing conditions on19 June. Scott and Patterson did not return towork that day or on 20 and 21 June, and the Re-spondent notified them by letter on 21 June thatthey were suspended from their jobs.On 23 June Russow, Patterson, and Scott metwith General Manager Shirley Davenport. Russowcomplained to Davenport that the staffing on 19June was insufficient and should be augmented.Russow also questioned the licensing, qualifica-tions, and experience of some of the staff aides andfurther urged that LPNs be advised of help short-ages so they could make adjustments on the floor.Davenport refused to reinstate Scott and Patterson,converted their suspensions to discharges, and leftany further discussion of staffing for the bargainingmeeting scheduled for 2 July. The sole reasongiven for the discharges was that they left theirjobs during the shift on 19 June.C. Contentions of the PartiesThe Respondent contends that it lawfully dis-charged Scott and Patterson for engaging in an un-protected work stoppage on and after 19 June insupport of their demands for permanent mandatoryreplacement of absent aides. It asserts, inter alia,that the work stoppage was unprotected becausethey bypassed the bargaining representative andforced the Respondent to choose between unlaw-fully dealing with them independently of the Unionor suffering a work stoppage by refusing to do so.The Respondent citesOperatingEngineers Local948 (Oklahoma Hospital),238 NLRB 1113 (1978),andEmporium Cap well Co. v.WesternAdditionCommunity Organization,420U.S. 50 (1975), insupport of its contention that such separate em-ployee action is unprotected.The General Counsel argues that the evidencedoes not establish that the employees were seekingpermanent staffing changes but rather only griev-ing over inadequate staffing on the affected shift. Itasserts that the cases relied on by the Respondentare inapposite because the unions there, unlikehere,were already engaged in bargaining or griev-ance discussions about the subject matter of theemployee action. Instead, the General Counsel con-tends that the Board decisions inEdmonds VillaCare Center,249 NLRB 705 (1980), andEast Chi- 86DECISIONSOF NATIONAL LABOR RELATIONS BOARDcago Rehabilitation Center,259 NLRB 996-(1982),enfd. 710 F.2d 397 (7th Cir. 1983), which foundsimilar-walkouts protected concerted activity, arecontrolling precedents for finding that the Re-spondent's discharge of strikers Scott and Pattersonviolated Section 8(a)(1) of the Act.D. DiscussionIt iswell established that unauthorized strikeaction by unit employees in support of demandswhich are inconsistent with those of the Union isoutside the protection of Section 7 of the Act be-causeit is inderogation of the Union's representa-tive status.6An exception to that principle inwhich such separate employee action is found to beprotected occurs when such action is -in support of,rather than "in criticism of, or opposition to, thepolicies .and actions theretofore taken by the[Union]."NLRB v.R.C. -Can Co.,328 F.2d 974,979 (5th Cir. 1964), enfg. 140 NLRB 588 (1963).'We, find that the actions of Scott and Pattersonhere do not fall within the R.C.Canexceptionsand so were not protected by Section 7. Their part-ing statement-"We will be back when this place isproperly staffed"-demonstrated, contrary to theUnion'sbargainingposition, a demand for a specif-ic (scheduled) number of nurses aides. Significant-ly, the Union had considered but decided againstproffering a contract proposal for specific staffingof aides.Instead, its 4 June contract contained lan-guage callingonly for joint employer and unionmonitoring of staffing levels." The facts establishwalkout on 19 June occurred withoutprior union knowledge or authority. Union Presi-dent Russow upon learning of the walkout fromPatterson immediately admonished her that it vio-lated union policy. Russow's subsequent efforts toreturn Scott and Patterson to their former jobs donot constitute evidence of union ratification or sup-port for their walkout.9 Russow did not avail him-self of the opportunity, at the 23 June discussion ofthe incident or at' any relevant time, 1 ° of joining in6 EmporiumCapwell,above°SeeEnergy Coal Income Partnership,269 NLRB 770 (1984)8Thus, we reject our dissenting colleague's view that Scott's and Pat-terson's demands that the Respondent maintain the scheduled staffinglevel of six nurses aides was not inconsistent with the Union's position incollectivebargaining8Russow's statement that "he might be able to do something[for Scottand Patterson]atRiver Oaks because he knew,the complications,causedin such institutions by walkouts"suggests that he believed that the Re-spondent would be willing to take them back rather than that they had a"right to reinstatement "10We findit immaterialthat the Union subsequently advanced (andabandoned)a contract proposal for employee-patient ratios during Julyand Augustthe demands' of Scott- and Patterson for specificstaffingaffing of nursing aides. i iIn sum we find that the walkout on 19 June wascontrary- to union objectives and policy.12Weagree that such dissident employee action is unpro-tectedbecause- it interfereswith, the statutorysystem of bargaining by imposing a secondary bar-gaining front on the Respondent and underminingthe status of the exclusive bargaining agent.13 Aswe have concluded that the conduct of Scott andPatterson was unprotected, we find that their dis-charges did not violate Section 8(a)(1) of the Act.Accordingly, we shall dismiss the complaint.ORDERThe complaint is dismissed.MEMBER DENNIS, dissenting.Contrary to my colleagues, I would find that theemployees' walkout to protest insufficient staffingat the Respondent's nursing home constituted pro-tected concerted activity.\While my colleagues interpret the employees'statement-"We will 'be back when this place isproperly staffed"-as a demand contrary to theUnion's bargaining position, the facts do not sup-port their position. Rather, the facts show that theemployees merely demanded 'replacements for theabsent nurses aides on their immediate shift consist-entwith the Respondent's current staffing proce-dure, and not permanent staffing changes. The em-ployees' alternative efforts to adjust the shift'sdinner routine to compensate for the temporarystaff shortage reveal that they did not seek perma-nent staffing changes. Additionally, the employeesevidently made no direct appeal to the Respond-ent'smanagement for permanent staffing changesand indicated no dissatisfaction with the Union's ef-fectiveness as their collective-bargaining represent-ative.Although the Union had addressed the staff-ing issue in a collective-bargaining proposal, theUnion had taken no definitive position on the sub-ject at the time of the walkout, proposing only thatthe partiesmeet "to insure adequate staffing."Thus, I cannot agree with my colleagues' findingofan inconsistencybetween the employees'demand for, adequate shift staffing and the Union'sposition in collective bargaining.I'was insufficient and should be augmented, he did not argue for fixedstaffing but merely urged that the Respondent advise LPNs of help short-ages so that they could make adjustments on the floor12 By contrast, the Board found inVillaCare,above, andEast ChicagoRehabilitation,above, that the respective employee demands and unionpositions were mutually supportive19Energy Coal Income Partnership,above RIVER OAKS NURSING HOMEAlthough the Union, on learning of the walkout,initially told the employees they should have con-sulted the Union first, the Union proceeded to sup-port the employees' actions. Indeed, the Union of-fered its full assistance in attempting to obtain rein-statement. I find particularly significant the unionpresident's statements at a meeting with the Re-spondent that the staffing on the night of the walk-out was insufficient and should be augmented.87For the reasons stated, I conclude that the em-ployees'walkout in response to the Respondent'sunilateral change in their conditions of employmentwas a protected work stoppage.East Chicago Re-habilitationCenter,259 NLRB 996 (1982), enfd. 710F.2d 397 (7th Cir. 1983);Edmonds Villa CareCenter,249 NLRB 705 (1980). I would thereforefind, contrary to the majority, that the Respondentviolated Section 8(a)(1) of the Act by dischargingthe two employees involved in the walkout.